--------------------------------------------------------------------------------

Exhibit 10.1


Confidential Treatment Request-Redacted Copy


CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].


ADDENDUM 1 TO LICENSE AGREEMENT


THIS ADDENDUM, is made and entered into this 30th day of November, 2010
(Effective Date of this Addendum), by and between the UNIVERSITY OF SOUTH
FLORIDA RESEARCH FOUNDATION, INC., a corporation not for profit under Chapter
617 Florida Statutes, and a direct support organization of the University of
South Florida pursuant to section 1004.28 Florida Statutes, having its principal
office at 3802 Spectrum Blvd, Suite 100, Tampa, Florida 33620, U.S.A. and New
Energy Solar Corporation.  Capitalized terms used herein and not otherwise
defined shall have the same meaning ascribed to them in the License Agreement.


WHEREAS, on June 21st, 2010 a License Agreement (“License Agreement”) was
entered into by the parties relating to the utilization of Patent Rights
associated with USF Technology Referenced as 08B117-Fabrication of Organic Solar
Array for Applications in Microelectromechanical Systems and Others; and


WHEREAS, New Energy Solar Corporation wishes to license two additional
technologies from UNIVERSITY OF SOUTH FLORIDA RESEARCH FOUNDATION; USF Reference
No.- 09B116 and 10B115, and amend the License Agreement to include the same.


NOW, THEREFORE, the parties agree as follows:


1.
the License Agreement is hereby amended by:



 
a.)
Deleting the text of Schedule I and replacing it with the attached new Schedule
I.



 
b.)
Deleting the text of Appendix D -Milestones and replacing it with the attached
new Appendix D- Milestones.



 
c.)
The principle office of the Licensee shall be amended as follows



 
i)
Section 15.2

New Energy Solar Corp.,
9192 Red Branch Road, Suite 110,
Columbia, MD 21045

 
1

--------------------------------------------------------------------------------

 

Confidential Treatment Request-Redacted Copy


CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].


2.  Licensee shall pay to Licensor the sum of **** within thirty (30) days of
the Effective Date of this Addendum to reimburse any and all prior expenses
associated with preparation, filing, prosecution, issuance, maintenance,
defense, and reporting of patents and patent applications for USF Technology
Referenced: 09B116 and 10B115 now included within the definition of Licensed
Patents under the License Agreement.   (NOTE: the above referenced dollar amount
in this section is subject to change, as all related patent prosecution expense
invoices may not have been received from the law firm at the time of this
Addendum’s negotiation and execution.)  Licensee shall be responsible for and
pay all costs and expenses incurred by Licensor  related to the future
preparation, filing, prosecution (including interferences), issuance,
maintenance, defense (including oppositions) and reporting of the Licensed
Patents in accordance with the terms of the License Agreement.


3.  All terms not defined herein shall have the same meaning as ascribed in the
License   Agreement. The License Agreement shall remain in full force and effect
in accordance with its terms as modified herein. All terms of this Addendum
shall control over any conflicting terms in the License Agreement and any
Appendices thereto. The foregoing changes, deletions and/or additions in the
Addendum are made to and constitute an integral part of the License Agreement as
if same were set forth therein.


IN WITNESS WHEREOF, the parties have set their hands and seals and duty executed
this Addendum as of the effective date listed in the preamble above.


Signature page to follow

 
2

--------------------------------------------------------------------------------

 

Confidential Treatment Request-Redacted Copy


CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].


UNIVERSITY OF SOUTH FLORIDA
NEW ENERGY SOLAR CORP.
RESEARCH FOUNDATION
     
By:/s/ Valerie Landrio McDevitt
By:/s/ John Conklin
   
Name: Valerie Landrio McDevitt
Name: John Conklin
Title: Assistant Vice President
Title: President/ CEO
Division of Patents & Licensing
New Energy Solar Corporation



Acknowledged and Agreed to:



           
Inventor
 
University of South Florida Board of Trustees, a Public Body Corporate


 
3

--------------------------------------------------------------------------------

 

Confidential Treatment Request-Redacted Copy


CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED
TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH FOUR
ASTERISKS [****].


Schedule I


1.)             USF REF:          U.S. Patent Application No. 12/630, 398 filed
December 3rd 2009, titled Fabrication of Organic Solar Array for Applications in
Microelectromechanical Systems and Others


2.)             ****


3.)             ****


Appendix D- Milestones


Anticipated Date (from the Effective Date)
Event
****
Improved spray application technology and increased device performance
**** 2011
Demonstration of a  **** window
**** months to **** months
Scale up to **** window
**** months to **** months
Increase life span to ****
**** months to **** months
**** scale up and **** approval
**** months to **** months
****

 
 
4

--------------------------------------------------------------------------------